           Case 3:19-cv-00807-BAJ-RLB         Document 1     11/21/19 Page 1 of 23



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF LOUISIANA



Parish of Livingston,

                         Plaintiff,           Case No. _____________
          v.                                  (Removal from: Twenty-First Judicial
                                              District Court for the Parish of Livingston,
Teva Pharmaceuticals Industries, Ltd.; Teva   No. 164910-C)
Pharmaceuticals USA, Inc.; Cephalon, Inc.;
Johnson & Johnson; Janssen
Pharmaceuticals, Inc.; Ortho-McNeil-
Janssen Pharmaceuticals, Inc. n/k/a Janssen
Pharmaceuticals, Inc.; Janssen
Pharmaceutica Inc. n/k/a Janssen
Pharmaceuticals, Inc.; Noramco, Inc.; Endo
Health Solutions Inc.; Endo Pharmaceuticals
Inc.; Allergan PLC f/k/a Actavis PLC;
Allergan Finance, LLC f/k/a Actavis, Inc.
f/k/a Watson Pharmaceuticals, Inc.; Watson
Laboratories, Inc.; Actavis LLC; Actavis
Pharma, Inc. f/k/a Watson Pharma, Inc.;
Mallinckrodt PLC; Mallinckrodt LLC; Insys
Therapeutics, Inc.; McKesson Corporation;
Cardinal Health, Inc.; AmerisourceBergen
Drug Corporation; Morris and Dickson Co.,
LLC,

                         Defendants.


                                      NOTICE OF REMOVAL

          PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1331, 1441, 1446, and 1367,

Defendant McKesson Corporation (“McKesson”) has removed the above-captioned action from

the Twenty-First Judicial District Court for the Parish of Livingston, Louisiana, to the United

States District Court for the Middle District of Louisiana. As grounds for removal, McKesson

states:
         Case 3:19-cv-00807-BAJ-RLB           Document 1        11/21/19 Page 2 of 23



I.     NATURE OF REMOVED ACTION

       1.      On October 16, 2019, the Parish of Livingston, Louisiana (“Plaintiff”) filed

Parish of Livingston v. Teva Pharmaceutical Industries Ltd., et al. in the Twenty-First Judicial

District for the Parish of Livingston. The court assigned this action Case No. 164910-C.

       2.      The Petition names two discrete groups of defendants. Pet. ¶¶ 4-5.

       3.      The first group of defendants consists of Teva Pharmaceuticals Industries Ltd.

(incorrectly named “Teva Pharmaceuticals Industries, Ltd.” in the Petition); Teva

Pharmaceuticals USA, Inc.; Cephalon, Inc.; Johnson & Johnson; Janssen Pharmaceuticals, Inc.;

Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Janssen

Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Noramco, Inc.; Endo Health Solutions

Inc.; Endo Pharmaceuticals Inc.; Allergan plc f/k/a Actavis plc; Allergan Finance, LLC f/k/a

Actavis, Inc. f/k/a Watson Pharmaceuticals, Inc.; Watson Laboratories, Inc.; Actavis LLC;

Actavis Pharma, Inc. f/k/a Watson Pharma, Inc.; Mallinckrodt plc; Mallinckrodt LLC; and Insys

Therapeutics, Inc. (collectively, “Manufacturer Defendants”).

       4.      The second group of defendants consists of McKesson; Cardinal Health, Inc.;

AmerisourceBergen Drug Corporation; and Morris and Dickson Co., LLC (incorrectly named as

Morris and Dickson Co., Inc. in the Petition) (collectively, “Distributor Defendants”).

       5.      Plaintiff complains of the over-distribution of prescription opioids, alleging that

“unlawful conduct by the Distributor Defendants is responsible for the volume of prescription

opioids plaguing the Parish, City and Plaintiff’s Community.” Id. ¶ 26.

       6.      The Petition asserts eight causes of action against McKesson and the other

Distributor Defendants: public nuisance (Count I); redhibition (Count III); false advertising

(Count IV); misbranding drugs or devices (Count V); violation of the Louisiana Unfair Trade

Practices and Consumer Protection Law (Count VI); negligence and negligent misrepresentation


                                                2
         Case 3:19-cv-00807-BAJ-RLB            Document 1       11/21/19 Page 3 of 23



(Count VII); fraud and fraudulent misrepresentation (Count VIII); unjust enrichment (Count IX).

See id. ¶¶ 278-324, 354-454.

       7.      Additionally, Plaintiff brings a claim for violation of the Louisiana Products

Liability Act (Count II) against only the Manufacturer Defendants. Id. ¶¶ 325-53.

       8.      Although Plaintiff purports to disavow stating a federal question, id. ¶ 36,

Plaintiff’s claims against the Distributor Defendants stem from an alleged duty to “monitor,

detect, investigate, refuse to fill and report excessive or unusual orders of prescription opioids,”

id. ¶ 5. Plaintiff pleads that the Distributor Defendants breached those duties when they “failed

to report excessive or unusual orders orders originating from the Parish,” id. ¶ 171, and

“unlawfully filled excessive or unusual orders in the Parish,” id. ¶ 172.

       9.      Because the duties governing reporting and shipping excessive, unusual, or

otherwise “suspicious” opioid orders arise, if at all, only from the federal Controlled Substances

Act (“CSA”) and its implementing regulations, Plaintiff pleads that alleged violations of federal

law form the basis for its claims.

       10.     McKesson has not responded to the Petition, and McKesson’s response is not due

until December 23, 2019, pursuant to a stipulation between Plaintiff, McKesson, and other

defendants.

       11.     On December 5, 2017, the Judicial Panel on Multidistrict Litigation (JPML)

formed a multidistrict litigation (MDL) and transferred opioid-related actions to Judge Dan

Aaron Polster in the Northern District of Ohio pursuant to 28 U.S.C. § 1407. See In re Nat’l

Prescription Opiate Litig., 290 F. Supp. 3d 1375 (J.P.M.L. 2017). McKesson intends to tag this

case immediately for transfer to the MDL.




                                                 3
         Case 3:19-cv-00807-BAJ-RLB             Document 1      11/21/19 Page 4 of 23



       12.     In accordance with 28 U.S.C. § 1446(a), copies of the docket sheet and a copy of

all process, pleadings, and orders served upon McKesson in the state court action are attached as

Exhibit A.

II.    TIMELINESS OF REMOVAL

       13.     Plaintiff served McKesson with the Petition on October 22, 2019.

       14.     In accordance with 28 U.S.C. § 1446(b), this Notice of Removal is timely filed

within 30 days of service of Plaintiff’s Petition.       See Murphy Bros., Inc. v. Michetti Pipe

Stringing, Inc., 526 U.S. 344, 354-56 (1999) (30-day removal period begins to run upon service

of summons and complaint).

       15.     “If defendants are served at different times, and a later-served defendant files a

notice of removal, any earlier-served defendant may consent to the removal even though that

earlier-served defendant did not previously initiate or consent to removal.”             28 U.S.C.

§ 1446(b)(2)(C).

III.   PROPRIETY OF VENUE

       16.     Venue is proper in this district under 28 U.S.C. § 1441(a) because the state

court where the suit has been pending is in this district.

IV.    BASIS OF REMOVAL

       17.     Removal is proper pursuant to 28 U.S.C. §§ 1441 and 1331 because Plaintiff’s

claims present a federal question under the CSA, 21 U.S.C. §§ 801, et seq.

       18.     The original jurisdiction of the district courts includes jurisdiction over “all civil

actions arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

       19.     “Whether a case ‘arises under’ federal law for purposes of § 1331” is governed by

the “well-pleaded complaint rule.” Holmes Grp., Inc. v. Vornado Air Circulation Sys., Inc., 535

U.S. 826, 830 (2002).


                                                  4
         Case 3:19-cv-00807-BAJ-RLB            Document 1       11/21/19 Page 5 of 23



        20.     Even when state law creates the causes of action, a complaint may raise a

substantial question of federal law sufficient to warrant removal if “vindication of a right under

state law necessarily turn[s] on some construction of federal law.” Merrell Dow Pharm. Inc., v.

Thompson, 478 U.S. 804, 808-09 (1986) (citation omitted); see also Gully v. First Nat’l Bank,

299 U.S. 109, 112 (1936) (“To bring a case within [§ 1441], a right or immunity created by the

Constitution or laws of the United States must be an element, and an essential one, of the

plaintiff’s cause of action.”).1

        21.     “[F]ederal jurisdiction over a state law claim will lie if a federal issue is:

(1) necessarily raised, (2) actually disputed, (3) substantial, and (4) capable of resolution in

federal court without disrupting the federal-state balance approved by Congress.” Gunn v.

Minton, 568 U.S. 251, 258 (2013); see Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg.,

545 U.S. 308, 315 (2005). “Where all four of these requirements are met . . . jurisdiction is


1
   A defendant need not overcome any artificial presumptions against removal or in favor of
remand. In Breuer v. Jim’s Concrete of Brevard, Inc., 538 U.S. 691 (2003), the Supreme Court
unanimously held that the 1948 amendments to the general federal removal statute, 28 U.S.C.
§ 1441(a), trumped the Court’s prior teachings in Shamrock Oil & Gas Corp. v. Sheets, 313 U.S.
100 (1941), and its antecedents, that federal jurisdictional statutes must be strictly construed
against any recognition of federal subject matter jurisdiction, with every presumption indulged in
favor of remand. Id. at 697-98 (“[W]hatever apparent force this argument [of strict construction
against removal] might have claimed when Shamrock was handed down has been qualified by
later statutory development. . . . Since 1948, therefore, there has been no question that
whenever the subject matter of an action qualifies it for removal, the burden is on a plaintiff to
find an express exception.” (emphasis added)); see also Exxon Mobil Corp. v Allapattah Servs.,
Inc., 545 U.S. 546, 558 (2005) (construing 1990 enactment of 28 U.S.C. § 1367, authorizing
supplemental federal subject matter jurisdiction, and holding: “We must not give jurisdictional
statutes a more expansive interpretation than their text warrants; but it is just as important not to
adopt an artificial construction that is narrower than what the text provides . . . Ordinary
principles of statutory construction apply.” (citation omitted)).
More recently, a unanimous Supreme Court in Mims v. Arrow Financial Services, LLC held:
“Divestment of district court jurisdiction should be found no more readily than divestment of
state court jurisdiction, given the longstanding and explicit grant of federal question jurisdiction
in 28 U.S.C. § 1331.” 565 U.S. 368, 379 (2012) (brackets, citations, and internal quotation
marks omitted).


                                                 5
         Case 3:19-cv-00807-BAJ-RLB            Document 1       11/21/19 Page 6 of 23



proper because there is a ‘serious federal interest in claiming the advantages thought to be

inherent in a federal forum,’ which can be vindicated without disrupting Congress’s intended

division of labor between state and federal courts.” Gunn, 568 U.S. at 258.

       22.     As set forth below, this case meets all four requirements.2

       23.     Although Plaintiff ostensibly pleads some of its theories of recovery against

McKesson as state law claims, it bases the underlying theory of liability on McKesson’s alleged

violations of federal law or alleged duties arising out of federal law, specifically the CSA, i.e.,

that a portion of its otherwise lawful shipments of prescription opioids were unlawful because

they were shipped in fulfillment of excessive, unusual, or otherwise suspicious orders that

McKesson allegedly had a duty to identify, report, and then not ship.

       24.     The source of the asserted legal duty to monitor and report suspicious orders of

controlled substances is the CSA, 21 U.S.C. §§ 801, et seq., and its implementing regulations.

See 21 C.F.R. § 1301.74(b) (“The registrant shall inform the Field Division Office of the [DEA]

in his area of suspicious orders when discovered by the registrant”).

       25.     The source of the asserted legal duty to suspend shipments of suspicious orders is

21 U.S.C. § 823(b) and (e), as interpreted by the DEA. Specifically, the DEA interprets the

public interest factors for registering distributors under the CSA, 21 U.S.C. § 823(b) and (e), to

impose a responsibility on distributors to exercise due diligence to avoid filling suspicious orders

that might be diverted to unlawful uses. See Masters Pharm., Inc. v. DEA, 861 F.3d 206, 212-13

(D.C. Cir. 2017) (citing In re Southwood Pharm., Inc., Revocation of Registration, 72 Fed. Reg.



2
  The substantiality inquiry as it pertains to federal question jurisdiction is distinct from the
merits of the case and has no bearing on the strength of Plaintiff’s underlying claims. See Gunn,
568 U.S. at 260 (“The substantiality inquiry under Grable looks . . . to the importance of the
issue to the federal system as a whole.”).


                                                 6
         Case 3:19-cv-00807-BAJ-RLB           Document 1       11/21/19 Page 7 of 23



36,487, 36,501, 2007 WL 1886484 (DEA July 3, 2007), as source of DEA’s “Shipping

Requirement”).

       26.    Plaintiff’s theories of liability against McKesson and other Distributor

Defendants, as pled in the Petition, are predicated on allegations that McKesson and the

Distributor Defendants breached alleged duties under the CSA to implement effective controls to

detect and report excessive or unusual pharmacy orders for prescription opioids and—crucial to

Plaintiff’s claims—to refuse to ship such orders to Louisiana pharmacies.

       27.    Specifically, Plaintiff invokes federal law and pleads that McKesson and the other

Distributor Defendants violated the CSA with, among others, the following allegations:

              a.      “The Distributor Defendants owe a duty under Louisiana law3 to monitor,
                      detect, investigate, refuse to fill, and report excessive or unusual orders of
                      prescription opioids originating from the Parish, the City and Plaintiff's
                      Community as well as those orders which the Distributor Defendants
                      knew or should have known were likely to be diverted into the Parish,
                      City, and/or Plaintiff's Community.” Id. ¶ 142.

              b.      “Each Distributor Defendant repeatedly and purposefully breached its
                      legal duties. Such breaches are direct and proximate causes of the
                      widespread diversion of prescription opioids for nonmedical purposes into
                      the Parish and Plaintiff's Community.” Id. ¶ 144.

              c.      “In addition to reporting [excessive or unusual] orders, distributors must
                      also stop shipment on any order which is flagged as excessive or unusual
                      and only ship orders which were flagged as potentially excessive or
                      unusual if, after conducting due diligence, the distributor can determine
                      that the order is not likely to be diverted into illegal channels. Regardless,
                      all flagged orders must be reported.” Id. ¶ 156.

              d.      “The Distributor Defendants have admitted that they are responsible for
                      reporting suspicious orders.” Id. ¶ 159.

3
  To support the alleged duties in this paragraph, Plaintiff cites in a footnote to 46 La. Admin.
Code Pt. XCI, § 313 but that provision imposes nothing more than a duty to “review excessive or
suspicious purchases.” Neither this provision, nor any other Louisiana statute or regulation,
imposes a duty to report or stop shipment of excessive or unusual orders. Accordingly,
Plaintiff’s passing references to “state law” and “Louisiana law” throughout the Petition should
be disregarded as mere surplusage.


                                                7
Case 3:19-cv-00807-BAJ-RLB       Document 1       11/21/19 Page 8 of 23



    e.    “A distributor, in addition to reporting excessive or unusual orders, has a
          legal responsibility to exercise due diligence to avoid filling excessive or
          unusual orders that might be diverted into other than legitimate medical,
          scientific, and industrial channels.” Id. ¶ 160.

    f.    “[The Distributor Defendants] must conduct an independent analysis of
          excessive or unusual orders prior to completing a sale to determine
          whether the controlled substances are likely to be diverted from legitimate
          channels. Reporting an order as excessive or unusual will not absolve the
          distributor of responsibility if it knew, or should have known, that the
          controlled substances were being diverted.” Id. ¶ 161.

    g.    “A distributor’s investigation must dispel all the red flags giving rise to
          excessive or unusual circumstances prior to shipping an excessive or
          unusual order.” Id. ¶ 162.

    h.    “The Distributor Defendants knew they were required to monitor, detect,
          and stop excessive or unusual orders . . . If an order is excessive or
          unusual, the distributor should limit the shipment to the customer.”
          Id. ¶ 164.

    i.    “Each Distributor Defendant owes and has owed duties to monitor and
          detect excessive or unusual orders of prescription opioids; investigate and
          refuse excessive or unusual orders of prescription opioids; report
          excessive or unusual orders of prescription opioids; and prevent the
          diversion of prescription opioids into illicit markets in the State, the
          Parish, City, and Plaintiff's Community.” Id. ¶ 166.

    j.    “The Distributor Defendants unlawfully filled excessive or unusual orders
          in the Parish and Plaintiff’s Community, and/or in areas from which the
          Distributor Defendants knew opioids were likely to be diverted in the
          Parish and Plaintiff's Community.” Id. ¶ 172.

    k.    “The Distributor Defendants supplied prescription opioids to suspect
          physicians and pharmacies, and enabled the illegal diversion of opioids,
          aided criminal activity, and disseminated massive quantities of
          prescription opioids into the black market.” Id. ¶ 179.

    l.    “The Distributor Defendants’ repeated shipments of excessive or unusual
          orders, over an extended period of time, in violation of public safety
          statues, and without reporting the excessive or unusual orders to the
          relevant authorities demonstrates wanton, willful, or reckless conduct or
          criminal indifference to civil obligations affecting the rights of others.”
          Id. ¶ 182.

    m.    “Plaintiff recently discovered that at various times during the period from
          January 1, 2009 through January 17, 2017, McKesson did not identify or
          report certain orders placed by certain pharmacies which should have been


                                   8
         Case 3:19-cv-00807-BAJ-RLB           Document 1       11/21/19 Page 9 of 23



                       detected; McKesson distributed controlled substances to pharmacies even
                       though those McKesson Distribution Centers should have known that the
                       pharmacists practicing within those pharmacies had failed to fulfill their
                       corresponding responsibility to ensure that controlled substances were
                       dispensed pursuant to prescriptions issued for legitimate medical purposes
                       by practitioners acting in the usual course of their professional practice;
                       and McKesson failed to maintain effective controls against diversion of
                       particular controlled substances into other than legitimate medical,
                       scientific and industrial channels by sales to certain of its customers.”
                       Id. ¶ 184.

               n.      “The Distributor Defendants have continued to unlawfully ship these
                       massive quantities of opioids into communities like the Parish, City, and
                       Plaintiff’s Community, fueling the epidemic.” Id. ¶ 206.

       28.     Plaintiff cannot identify a state law source for a requirement that wholesale

pharmaceutical distributors report excessive or unusual orders of controlled substances to a

Louisiana government official or entity, nor can it identify any state law source for a requirement

that wholesale pharmaceutical distributors “stop” or “halt” such orders from registered

pharmacies. Thus, Plaintiff’s claims against Distributor Defendants, as Plaintiff pleads them,

arise under federal law.

       29.     The Louisiana laws and regulations cited by Plaintiff require distributors to

“adhere to written policies and procedures, which shall be followed for the receipt, security,

storage, inventory, and distribution of drugs or devices, including policies and procedures for

identifying, recording, and reporting losses or thefts” and to notify the state Board of Pharmacy

after discovering “theft or diversion of a drug.” See Pet. ¶ 153 (citing 46 La. Admin. Code Pt.

XCI § 313; La. Rev. Stat. Ann. § 40:974(A)(1), (A)(4)). These narrow provisions, which relate

only to the reporting of diversion from distributors’ inventory caused by warehouse theft and

internal pilferage, are not analogous to the CSA’s requirement that distributors report suspicious

orders from third parties to government authorities. Moreover, neither these provisions, nor any

other in Louisiana, contain the alleged requirement to “stop” or “halt” excessive or unusual



                                                9
        Case 3:19-cv-00807-BAJ-RLB              Document 1     11/21/19 Page 10 of 23



orders of controlled substances to such third parties. That requirement is found only in the

DEA’s interpretation of implementing regulations of the CSA.

       30.     Plaintiff’s citations to Louisiana provisions that govern the licensing requirements

for wholesale distributors are similarly inapposite. Pet. ¶¶ 150-52. Plaintiff does not allege that

any Distributor Defendant operated with an invalid or revoked license.             Rather, Plaintiff

acknowledges that McKesson “at all relevant times, operated as a licensed distributer in

Louisiana, licensed by both the Louisiana Board of Drug and Device Distributors and the

Louisiana Board of Pharmacy.” Id. ¶ 27. Plaintiff’s references to Louisiana law, then, are

nothing more than artful pleading, included in an effort to hide that Plaintiff cannot prevail on its

claims, if at all, without relying on federal law.

       31.     Furthermore, Plaintiff’s theory of liability also relies on expansive reading of

federal law that calls into question an agency determination. Plaintiff alleges not only that

Distributor Defendants should have detected and reported discrete excessive or unusual orders by

individual pharmacies, but that Distributor Defendants should have recognized that the total

volume of prescription opioids distributed to various regions was excessive or unreasonable.

See, e.g., id. ¶ 170 (alleging that the “sheer volume of prescription opioids distributed to

pharmacies in the Parish and Plaintiff’s Community . . . is excessive or unusual for the medical

need of the community and facially excessive or unusual” and that the suspicious nature of these

orders is “so obvious that no one who engages in the legitimate distribution of controlled

substances can reasonably claim ignorance of them”); id. ¶ 206 (alleging that Distributor

Defendants unlawfully ship “massive quantities of opioids into communities like the Parish,

State and Plaintiff’s Community, fueling the epidemic”).




                                                     10
        Case 3:19-cv-00807-BAJ-RLB             Document 1       11/21/19 Page 11 of 23



       32.     To succeed on that theory, Plaintiff would have to show that the total quantity of

prescription opioids that all pharmaceutical distributors distributed was unreasonable. But the

total amount of prescription opioids distributed in any given year turns on annual aggregate

production quotas established by the DEA. Specifically, the DEA must “determine the total

quantity of each basic class of controlled substance listed in Schedule I or II necessary to be

manufactured during the following calendar year to provide for the estimated medical, scientific,

research and industrial needs of the United States, for lawful export requirements, and for the

establishment and maintenance of reserve stocks.” 21 C.F.R. § 1303.11(a). In making this

determination, the DEA must consider “[p]rojected demand” for such substances. 21 C.F.R.

§ 1303.11(b). Thus, to show that the total quantity of prescription opioids that distributors

distributed was unreasonable, Plaintiff would have to show that the annual aggregate production

quotas set by the DEA, pursuant to a federal statute, were themselves unreasonable.4

       33.     The federal question presented by Plaintiff’s claims therefore is “(1) necessarily

raised, (2) actually disputed, (3) substantial, and (4) capable of resolution in federal court without

disrupting the federal-state balance approved by Congress.” Gunn, 568 U.S. at 258.

       34.     First, Plaintiff’s state law claims “necessarily raise” a federal question because

“the right to relief depends upon the construction or application of federal law.” PNC Bank, N.A.

v. PPL Elec. Util. Corp., 189 F. App’x 101, 104 n.3 (3d Cir. 2006) (internal quotations and

citation omitted); see also North Carolina ex rel. N.C. Dep’t of Admin. v. Alcoa Power


4
  Moreover, 21 U.S.C. § 827(d)(1) requires Distributor Defendants to report to DEA “every sale,
delivery or other disposal” of prescription opioids that they make. In other words, it has been the
case for years that each Distributor Defendant has reported to DEA the total volume of
prescription opioids it distributed. To succeed on its theory of liability that Distributor
Defendants should have recognized and reported that the total volume of prescription opioids
was unreasonable, Plaintiff would have to show that Distributor Defendants’ existing reporting
to the DEA was inadequate under federal standards.


                                                 11
        Case 3:19-cv-00807-BAJ-RLB               Document 1      11/21/19 Page 12 of 23



Generating, Inc., 853 F.3d 140, 146 (4th Cir. 2017) (“Regardless of the allegations of a state law

claim, ‘where the vindication of a right under state law necessarily turns on some construction of

federal law,’ the claim arises under federal law and thus supports federal question jurisdiction

under 28 U.S.C. § 1331.” (Alteration omitted.)); V.I. Hous. Auth. v. Coastal Gen. Constr. Servs.

Corp., 27 F.3d 911, 916 (3d Cir. 1994) (“[A]n action under 28 U.S.C. § 1331(a) arises only if the

complaint seeks a remedy expressly granted by federal law or if the action requires construction

of a federal statute, or at least a distinctive policy of a federal statute requires the application of

federal legal principles.” (Emphasis added.)).

       35.     As pled, Plaintiff’s claims against McKesson and the other Distributor Defendants

require Plaintiff to establish that Distributor Defendants breached duties under federal law.

       36.     For example, Plaintiff’s public nuisance claim depends on the allegation that

Distributor Defendants “unlawfully and/or intentionally distributed opioids or caused opioids to

be distributed without maintaining effective controls against diversion” by failing to “effectively

monitor for excessive or unusual orders, report excessive or unusual orders, and/or stop shipment

of excessive or unusual orders.” Pet. ¶ 290. Because the lawful distribution of prescription

drugs to registered pharmacies cannot qualify as a prohibited activity under Louisiana’s public

nuisance statutes, the viability of Plaintiff’s claim turns on violations of the alleged reporting and

shipping requirements, which are found only in the federal CSA and its implementing

regulations.

       37.     In sum, the Petition necessarily raises a federal issue—namely, whether

Distributor Defendants violated the CSA.

       38.     As noted, the Petition also raises a federal issue because it implicates the actions

of a federal agency. See Empire Healthchoice Assur., Inc. v. McVeigh, 547 U.S. 677, 700 (2006)




                                                  12
        Case 3:19-cv-00807-BAJ-RLB            Document 1       11/21/19 Page 13 of 23



(“The dispute [in Grable] centered on the action of a federal agency (IRS) and its compatibility

with a federal statute, the question qualified as ‘substantial,’ and its resolution was both

dispositive of the case and would be controlling in numerous other cases.”). Specifically, while

Plaintiff alleges that the total volume of prescription opioids distributed by Distributor

Defendants was unreasonable or excessive, that figure turns on production quotas set by the

DEA.     Plaintiff’s theory of liability thus calls into question the validity of the DEA’s

determinations under federal law. See Bd. of Comm’rs of the Se. La. Flood Prot. Auth.-E. v.

Tenn. Gas Pipeline Co., 29 F. Supp. 3d 808, 862 (E.D. La. 2014) (“While Plaintiff may not be

expressly challenging a specific action of a federal agency, the breadth of Plaintiff’s claims

amounts to a collateral attack on an entire regulatory scheme.”); McKay v. City & Cty. of San

Francisco, 2016 WL 7425927, at *4 (N.D. Cal. Dec. 23, 2016) (concluding that complaint

necessarily raises federal issue where “plaintiffs’ claims are ‘inescapably intertwined’ with a

collateral attack on an [agency] order”).

       39.     Second, this federal issue is “actually disputed” because the parties disagree as to

the scope of alleged duties arising under the CSA and whether Distributor Defendants violated

their duties that, as Plaintiff pleads them, arise only under the CSA. Indeed, this federal issue is

the “central point of dispute.” Gunn, 568 U.S. at 259.

       40.     Third, the federal issue presented by Plaintiff’s claims is “substantial.” “The

substantiality inquiry under Grable looks . . . to the importance of the issue to the federal system

as a whole.” Gunn, 568 U.S. at 260. Among other things, the Court must assess whether the

federal government has a “strong interest” in the federal issue at stake and whether allowing state

courts to resolve the issue will “undermine the development of a uniform body of [federal] law.”

Id. at 260-62 (internal quotation and citation omitted). As the Supreme Court explained in




                                                13
         Case 3:19-cv-00807-BAJ-RLB           Document 1       11/21/19 Page 14 of 23



Grable, “[t]he doctrine captures the commonsense notion that a federal court ought to be able to

hear claims recognized under state law that nonetheless turn on substantial questions of federal

law, and thus justify resort to the experience, solicitude, and hope of uniformity that a federal

forum offers on federal issues.” 545 U.S. at 312.

        41.    Plaintiff’s theories of Distributor Defendants’ liability necessarily require that a

court determine the existence and scope of Distributor Defendants’ obligations under federal law

because regulation of controlled substances is first and foremost federal regulation. Indeed,

Congress designed the CSA with the intent of reducing illegal diversion of controlled substances,

“while at the same time providing the legitimate drug industry with a unified approach to

narcotic and dangerous drug control.” H.R. Rep. No. 1444, 91st. Cong., 2nd Sess. 1970, as

reprinted in 1970 U.S.C.C.A.N. 4566, 4571-72; see also Pet. ¶ 157 (Prescription opioids “are

regulated for the purpose of providing a closed system intended to reduce the widespread

diversion of these drugs out of legitimate channels into the illicit market, while at the same time

providing the legitimate drug industry with a unified approach to narcotic and dangerous drug

control.”).

        42.    Plaintiff’s theories of Distributor Defendants’ liability thus “involve aspects of the

complex federal regulatory scheme applicable to” the national prescription drug supply chain,

Broder v. Cablevision Sys. Corp., 418 F.3d 187, 195 (2d Cir. 2005), and are “sufficiently

significant to the development of a uniform body of [controlled substances] regulation to satisfy

the requirement of importance to the federal system as a whole,” NASDAQ OMX Grp., Inc. v.

UBS Sec., LLC, 770 F.3d at 1024. The CSA itself notes that “illegal importation, manufacture,

distribution, and possession and improper use of controlled substances have a substantial and

detrimental effect on the health and general welfare of the American people” and that “[f]ederal




                                                14
        Case 3:19-cv-00807-BAJ-RLB            Document 1      11/21/19 Page 15 of 23



control of the intrastate incidents of the traffic in controlled substances is essential to the

effective control of the interstate incidents of such traffic.” 21 U.S.C. § 801. Furthermore,

“minimizing uncertainty over” reporting obligations under the CSA “fully justifies resort to the

experience, solicitude, and hope of uniformity that a federal forum offers on federal issues.”

New York ex rel. Jacobson v. Wells Fargo Nat’l Bank, N.A., 824 F.3d 308, 317-18 (2d Cir.

2016); see also PNC Bank, N.A., 189 F. App’x at 104 n.3 (state law claim “raises a substantial

federal question-the interpretation of” federal statute “over which the District Court properly

exercised removal jurisdiction”).

       43.     Plaintiff’s attempt to enforce the CSA raises a substantial federal question even

though the CSA does not provide for a private right of action. In 2005, in Grable, the Supreme

Court held that lack of a federal cause of action does not foreclose federal-question jurisdiction.

The Court stated that applying Merrell Dow too narrowly would both “overturn[ ] decades of

precedent,” and “convert[ ] a federal cause of action from a sufficient condition for federal-

question jurisdiction into a necessary one.” Grable, 545 U.S. at 316; see also, e.g., Ranck v. Mt.

Hood Cable Regulatory Comm’n, 2017 WL 1752954, at *4-*5 (D. Or. May 2, 2017) (state law

claims based on violations of Cable Communications Policy Act raise substantial federal

questions and satisfy Grable even though no private right of action exists under Act).

       44.     Removal is particularly appropriate here because Plaintiff’s action is but one of

thousands of similar actions nationwide, more than 2,300 of which are pending in the MDL in

the Northern District of Ohio. Indeed, opioid use and addiction is not merely a local issue, and




                                                15
           Case 3:19-cv-00807-BAJ-RLB           Document 1       11/21/19 Page 16 of 23



Plaintiff acknowledges that this is a “national epidemic.” See, e.g., Pet. ¶¶ 2, 42. The MDL

judge, Judge Polster, is attempting to achieve a national solution to this nationwide problem.5

        45.     Fourth, and finally, the federal issue also is capable of resolution in federal court

“without disrupting the federal-state balance approved by Congress.” Gunn, 568 U.S. at 258.

Federal courts exclusively hear challenges to DEA authority to enforce the CSA against

distributors, and litigating this case in a state court runs the risk of the state court interpreting or

applying federal requirements inconsistently with the manner in which the federal agency tasked

with enforcing the CSA—the DEA—interprets and applies them.                    Federal jurisdiction is

therefore “consistent with congressional judgment about the sound division of labor between

state and federal courts governing the application of § 1331.” PNC Bank, N.A., 189 F. App’x at

104 n.3.

        46.     In summary, removal of this action is appropriate because Plaintiff’s “state-law

claim[s] necessarily raise a stated federal issue, actually disputed and substantial, which a federal

forum may entertain without disturbing any congressionally approved balance of federal and

state judicial responsibilities.” Grable, 545 U.S. at 314; see also, e.g., PNC Bank, N.A. 189 F.

App’x at 104 n.3 (state law claim based on violation of Internal Revenue Code “gives rise to

federal-question jurisdiction” under Grable); New York ex rel. Jacobson, 824 F.3d at 315–18

(state law claims based on defendant’s alleged violation of Internal Revenue Code satisfy

Grable); NASDAQ OMX Grp., Inc., 770 F.3d at 1031 (state law claims premised on violations of

Exchange Act “necessarily raise disputed issues of federal law of significant interest to the

federal system as a whole”); Gilmore v. Weatherford, 694 F.3d 1160, 1176 (10th Cir. 2012)

5
  Less than two months after the MDL was created, Judge Polster convened the first day-long
settlement conference on January 31, 2018. Judge Polster required attendance by party
representatives and their insurers and invited attendance by Attorneys General and
representatives of the DEA and FDA.


                                                  16
        Case 3:19-cv-00807-BAJ-RLB             Document 1       11/21/19 Page 17 of 23



(“Although plaintiffs could lose their conversion claim without the court reaching the federal

question, it seems that they cannot win unless the court answers that question. Thus, plaintiffs’

‘right to relief necessarily depends on resolution of a substantial question of federal law.’”)

(citation omitted); Broder, 418 F.3d at 196 (state law claims premised on cable provider’s

alleged violations of Communication Act’s uniform rate requirement satisfy “Grable test for

federal-question removal jurisdiction”); Ranck, 2017 WL 1752954, at *5 (state law claims based

on violations of Cable Communications Policy Act satisfy Grable).

       47.      To the extent that the Court determines that some, but not all, of Plaintiff’s claims

state a substantial federal question, the Court can evaluate whether to retain the non-federal

claims against the Manufacturer Defendants and Distributor Defendants under the doctrine of

supplemental jurisdiction, 28 U.S.C. § 1367(a).

V.     OTHER REMOVAL ISSUES

       48.      Under 28 U.S.C. § 1446(b)(2)(A), all defendants that have been properly

joined and served must join or consent to removal.

       49.      The following Defendants have been served in this action and consent to

removal, as indicated by their counsel’s signatures below: Allergan Finance, LLC f/k/a Actavis,

Inc. f/k/a Watson Pharmaceuticals, Inc.; Cardinal Health, Inc.; AmerisourceBergen Drug

Corporation; Endo Health Solutions Inc.; Endo Pharmaceuticals Inc.; Johnson & Johnson;

Janssen Pharmaceuticals, Inc.; Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen

Pharmaceuticals, Inc.; Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Morris

and Dickson Co., LLC; Noramco, Inc.; Actavis Pharma, Inc. f/k/a Watson Pharma, Inc; Teva

Pharmaceuticals USA, Inc.; Watson Laboratories, Inc.; Cephalon, Inc.; Mallinckrodt LLC; and

Actavis, LLC.




                                                  17
        Case 3:19-cv-00807-BAJ-RLB              Document 1     11/21/19 Page 18 of 23



       50.      The following Defendants maintain that they have not been properly served, and

thus their consent to removal is not required: Insys Therapeutics, Inc.6; Mallinckrodt plc;

Allergan plc f/k/a Actavis plc; and Teva Pharmaceutical Industries Ltd.7 Nevertheless, out of an

abundance of caution, they consent to removal.          The Defendants listed in this paragraph

expressly reserve, and do not waive, all defenses, including but not limited to those regarding

personal jurisdiction and service of process.

       51.     By filing this Notice of Removal, neither McKesson nor any other Defendant

waives any defense that may be available to them, and Defendants expressly reserve all such

defenses, including those related to personal jurisdiction and service of process.

       52.     If any question arises as to propriety of removal to this Court, McKesson requests

the opportunity to present a brief and oral argument in support of its position that this case has

been properly removed.

       53.     Pursuant to 28 U.S.C. § 1446(d), McKesson will promptly file a copy of this

Notice of Removal with the clerk of the state court where the lawsuit has been pending and serve

notice of the filing of this Notice of Removal on Plaintiff.


6
  On June 10, 2019, Insys Therapeutics, Inc. and its affiliates each filed a voluntary case under
chapter 11 of United States Bankruptcy Code in the United States Bankruptcy Court for the
District of Delaware, which cases are being jointly administered under Case No. 19-11292 (KG).
Also on June 10, 2019, Insys filed a motion for preliminary injunction seeking an order staying
certain active cases in which Insys had already been served, to the extent not already stayed by
the automatic stay. On July 2, 2019 the Bankruptcy Court stayed all actions that were the subject
of the preliminary injunction motion, except for actions in which certain plaintiffs resolved the
motion with Insys prior to July 2, 2019. Insys may seek to stay this action through the
Bankruptcy Court absent the dismissal of this action or the entry of a stay in this action. Insys
also has not been served in this case. Nevertheless, to otherwise preserve and without waiving
any of Insys’s rights, and out of an abundance of caution, Insys consents to removal.
7
 Teva Pharmaceutical Industries Ltd., Mallinckrodt plc and Allergan plc are foreign companies
and expressly reserve all defenses, including those related to personal jurisdiction and service of
process.


                                                 18
        Case 3:19-cv-00807-BAJ-RLB         Document 1      11/21/19 Page 19 of 23



       54.    McKesson reserves the right to amend or supplement this Notice.

       WHEREFORE, McKesson removes this action from the Twenty-First Judicial District,

No. 164910-C, to this Court.


November 21, 2019                         BLANCHARD, WALKER, O'QUIN & ROBERTS
                                                (A Professional Law Corporation)

                                          By:_/s/ Stacey D. Williams__________________
                                                     W. Michael Adams, Bar #2338
                                                       Scott R. Wolf, Bar #28277
                                                    Stacey D. Williams, Bar #22689

                                          Post Office Drawer 1126
                                          Shreveport, Louisiana 71163-1126
                                          Telephone: (318) 221-6858
                                          Telecopier: (318) 227-2967
                                          E-Mail: madams@bwor.com
                                                     swolf@bwor.com
                                                     swilliams@bwor.com

                                          ATTORNEYS FOR DEFENDANT, MCKESSON
                                          CORPORATION

                                          CONSENT OF OTHER DEFENDANTS:

                                          Consent to removal on behalf of Defendant
                                          AMERISOURCEBERGEN DRUG
                                          CORPORATION:

                                          /s/ Richard M. Crump
                                          Richard M. Crump (La. #30460)
                                          Robert E. Dille (La. #23037)
                                          Shelley K. Napolitano (La. #34692)
                                          MARON MARVEL BRADLEY ANDERSON
                                          & TARDY LLC
                                          Place St. Charles
                                          201 St. Charles Ave., Suite 2411
                                          New Orleans, Louisiana 70170
                                          Telephone: (504) 684-5100
                                          Facsimile: (504) 687-0067




                                             19
Case 3:19-cv-00807-BAJ-RLB    Document 1       11/21/19 Page 20 of 23



                             Consent to removal on behalf of Defendant
                             CARDINAL HEALTH, INC.:

                              /s/ Franklin J. Foil
                             Franklin J. Foil, (La. #20660)
                             412 N. Fourth St. Suite 240
                             Baton Rouge, LA 70802
                             (225) 382-3264
                             (225) 382-3268 Fax
                             ffoil@foillaw.com

                             Consent to removal on behalf of Defendant
                             NORAMCO, INC. (Louisiana counsel not yet
                             obtained)

                             Consent to removal on behalf of Defendants ENDO
                             HEALTH SOLUTIONS INC. and ENDO
                             PHARMACEUTICALS INC.:

                             /s/ Kerry J. Miller
                             Kerry J. Miller (#24562)
                             FISHMAN HAYGOOD LLP
                             201 St. Charles Avenue, Suite 4600
                             New Orleans, LA 70170-4600
                             Telephone: (504) 556-5538
                             Facsimile: (504) 310-0275
                             kmiller@fishmanhaygood.com

                             Consent to removal on behalf of Defendants TEVA
                             PHARMACEUTICALS USA, INC.; WATSON
                             LABORATORIES, INC.; ACTAVIS PHARMA,
                             INC. F/K/A WATSON PHARMA, INC; ACTAVIS,
                             LLC; CEPHALON, INC.:

                              /s/ Richard S. Crisler
                             Richard S. Crisler [#28007]
                             Michael C. Mims [#33991]
                             C. Wm. Bradley [#03371]
                             Natalie J. Taylor [#31282]
                             BRADLEY MURCHISON KELLY & SHEA LLC
                             1100 Poydras St., Ste. 2700
                             New Orleans, La 70163
                             Tel.: 504.596.6300
                             Fax: 504.596.6301
                             rcrisler@bradleyfirm.com
                             mmims@bradleyfirm.com



                                20
Case 3:19-cv-00807-BAJ-RLB    Document 1      11/21/19 Page 21 of 23



                             bbradley@bradleyfirm.com
                             ntaylor@bradleyfirm.com

                             Leland G. Horton [#26928]
                             BRADLEY MURCHISON KELLY & SHEA LLC
                             401 Edwards St., Ste. 1000
                             Shreveport, La 71101
                             Tel.: 318.227.1131
                             Fax: 318.227.1141
                             lhorton@bradleyfirm.com

                             Consent to removal on behalf of Defendants
                             JOHNSON & JOHNSON, JANSSEN
                             PHARMACEUTICALS, INC., ORTHO-MCNEIL-
                             JANSSEN PHARMACEUTICALS, INC. N/K/A
                             JANSSEN PHARMACEUTICALS, INC., and
                             JANSSEN PHARMACEUTICA, INC. N/K/A
                             JANSSEN PHARMACEUTICALS, INC.:

                             /s/ Kelly Juneau Rookard
                             David W. O'Quinn (#18366)
                             Douglas J. Moore (#27706)
                             Kelly Juneau Rookard (#30573)
                             Irwin Fritchie Urquhart & Moore LLC
                             400 Poydras Street, Suite 2700
                             New Orleans, Louisiana 70130
                             Tel: (504) 310-2100
                             Fax: (504) 310-2101
                             doquinn@irwinllc.com
                             dmoore@irwinllc.com
                             kjuneau@irwinllc.com

                             Shannon M. Jaeckel (#37738)
                             Irwin Fritchie Urquhart & Moore LLC
                             400 Convention Street, Suite 1001
                             Baton Rouge, Louisiana 70802
                             Tel: (225) 315-7150
                             Fax: (504) 310-2101
                             sjaeckel@irwinllc.com

                             Consent to removal on behalf of Defendant
                             INSYS THERAPEUTICS, INC.:

                             /s/ Bradley Hancock
                             L. Bradley Hancock (La. 27234)
                             Holland & Knight LLP



                                21
Case 3:19-cv-00807-BAJ-RLB    Document 1       11/21/19 Page 22 of 23



                             1100 Louisiana Street, Suite 4300
                             Houston, Texas 77002
                             Tel: (713) 821-7000
                             Fax: (713) 821-7001
                             brad.hancock@hklaw.com

                             Consent to removal on behalf of Defendant
                             MALLINCKRODT LLC:

                             /s/ Harry Rosenberg
                             Harry Rosenberg (La. Bar No. 11465)
                             PHELPS DUNBAR LLP
                             Canal Pl. / 365 Canal Street, Suite 2000
                             New Orleans, Louisiana 70130-6534
                             Telephone: 504-566-1311
                             Facsimile: 504-568-9130
                             Email: harry.rosenberg@phelps.com

                             /s/ Gregory T. Stevens
                             Gregory T. Stevens Bar Roll No. 29436
                             PHELPS DUNBAR LLP
                             II City Plaza | 400 Convention Street, Suite 1100
                             Baton Rouge, Louisiana 70802-5618
                             P.O. Box 4412
                             Baton Rouge, Louisiana 70821-4412
                             Telephone: 225-346-0285
                             Facsimile: 225-381-9197
                             Email: greg.stevens@phelps.com

                             Consent to removal on behalf of Defendant
                             ALLERGAN FINANCE, LLC F/K/A ACTAVIS,
                             INC. F/K/A WATSON PHARMACEUTICALS,
                             INC.

                             /s/ T. MacDougall Womack
                             T. MacDougall Womack (La. Bar Roll # 13648)
                             Taylor, Porter, Brooks & Phillips LLP
                             450 Laurel Street, 8th Floor (70801)
                             Post Office Box 2471
                             Baton Rouge, Louisiana 70821
                             (225) 387-3221 Telephone
                             (225) 381-0239 Direct Dial
                             (225) 215-8734 Facsimile
                             MacDougall.Womack@taylorporter.com




                                22
Case 3:19-cv-00807-BAJ-RLB    Document 1     11/21/19 Page 23 of 23



                             Consent to removal on behalf of Defendant MORRIS
                             AND DICKSON CO., L.L.C.:

                             /s/ Frank H. Spruiell, Jr.
                             Frank H. Spruiell, Jr. (#01611)
                             Russell Dickson (#37660)
                             WIENER, WEISS & MADISON, APC
                             330 Marshall St., Ste. 1000
                             Shreveport, Louisiana 71101
                             Telephone: 318.213.9281
                             fspruiell@wwmlaw.com
                             rdickson@wwmlaw.com




                               23
